                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 18-12601-RGS

                            MARSHA GRANT

                                    v.

                          KELSEY ROSS, ET AL.

                     MEMORANDUM AND ORDER

                            December 19, 2018

STEARNS, D.J.
                               INTRODUCTION

     For the reasons set forth below, the Court (1) grants the plaintiff’s

motion for leave to proceed in forma pauperis, (2) denies plaintiff’s

emergency motion; and (3) directs plaintiff to file an amended complaint.

                                BACKGROUND

     Plaintiff Marsha Grant (“Grant”), a residential tenant of Highland

House Apartments in Randolph, Massachusetts, filed a complaint against

two Highland House property managers. See Complaint (“Compl.”), Docket

No. 1. The complaint is accompanied by 48 pages of exhibits. Id. With her

complaint, Grant filed a one-page emergency motion seeking to have this

federal court review the submitted documents and decide whether she must

vacate her apartment by the end of December 2018. See Plaintiff’s Motion
(“Pl.’s Mot.”), Docket No. 3. Grant also filed an Application to Proceed

Without Prepayment of Fees and Affidavit. See Docket No. 2.

      Grant seeks to have this federal court “review a housing case that was

brought against [plaintiff by Highland House]. Compl. at ¶ III (statement of

claim). Grant alleges that she was “taken to court” despite the fact that her

lease was due for renewal and the assistant manager accepted Grant’s

payments. Id. She states that she must leave her apartment by the end of

December. Id. She alleges violation of several federal statutes including the

Fair Credit Act of 1970. Id.

      Grant seeks relief “due to the stress this has caused” and for defamation

of character and false claims. Compl. at ¶ IV (relief). Grant states that she

“was publicly embarrassed in state court to due to the false claim” and that

this affected her credit score. Id. Although not clearly pled, it appears that

Grant sought “a stay of execution from the Quincy District Court” and that

she has filed a complaint with the United States Department of Housing and

Urban Development. Id. at p. 6. Grant seeks to have the defendants held

accountable. Id.




                                      2
 
                  MOTION TO PROCEED IN FORMA PAUPERIS

      Based upon review of plaintiff’s motion for leave to proceed in forma

pauperis, the court concludes that plaintiff has demonstrated a lack of funds

to prepay the filing fee. The court therefore will grant the motion.

                                    SCREENING

      Where a plaintiff is allowed to proceed without prepayment of the filing

fee pursuant to 28 U.S.C. § 1915, the court “shall dismiss the case . . . if the

court determines that - . . . the action or appeal . . . fails to state a claim on

which relief may be granted[] or . . . seeks monetary relief against a defendant

who is immune from such relief.” Id. § 1915(e). In conducting this review,

the court liberally construes the complaint because plaintiff is proceeding

pro se. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

      Under the Rooker-Feldman doctrine, this Court lacks subject-matter

jurisdiction to review the decisions of the Quincy District Court if the matter

is concluded. Under the Rooker-Feldman doctrine, federal district courts

lack jurisdiction over “federal complaints … [that] essentially invite[] federal

courts of first instance to review and reverse unfavorable state-court

judgments.” Federacion de Maestros de P.R. v. Junta de Relaciones del

Trabajo de P.R., 410 F.3d 17, 20 (1st Cir. 2005). The doctrine applies to

“cases brought by state-court losers complaining of injuries caused by state-


                                        3
 
court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon

Mobil Corp. v. Saudi Basic Industries Corp., Inc., 544 U.S. 280, 284 (2005).

Here, Grant’s request for this court to review the state court proceedings

improperly seeks, “in effect, an end-run around” state court proceedings that

did not go her way. Klimowicz v. Deutsche Bank Nat’l Trust Co., 907 F.3d

61, 66 (1st Cir. 2018).

      Similarly, to the extent that a proceeding before the Quincy District

Court is on-going, the Court will abstain from exercising jurisdiction under

Younger v. Harris, 401 U.S. 37, 46 (1971). A federal court must abstain from

reaching the merits of a case over which it has jurisdiction “when the

requested relief would interfere (1) with an ongoing state judicial proceeding;

(2) that implicates an important state interest; and (3) that provides an

adequate opportunity for the federal plaintiff to advance his federal

constitutional challenge.” Mass. Delivery Ass'n v. Coakley, 671 F.3d 33, 39

(1st Cir. 2012) (citation omitted). Grant’s request to interfere with pending

state court proceedings implicates all the requirements for Younger

abstention.   Because there are no applicable exceptions, abstention is

mandatory.




                                      4
 
      To the extent Grant brings this action pursuant to the “Fair Credit Act,”

the complaint fails to comply with the pleading requirements of the Federal

Rules of Civil Procedure. To state a claim for relief, a complaint must, in

compliance with Fed. R. Civ. P. 8(a)(2), include “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). At a minimum, the complaint must “give the defendant fair notice

of what the plaintiff’s claim is and the grounds upon which it rests.” Calvi v.

Knox County, 470 F.3d 422, 430 (1st Cir. 2006) (quoting Educadores

Puertorriqueños en Acción v. Hernández, 367 F.3d 61, 66 (1st Cir. 2004)).

A complaint fails to state a claim upon which relief can be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

      Here, the complaint fails to state a claim upon which relief may be

granted because the statement of he claim does not meet the requirements

of Rule 8(2)(a). Although there is a Fair Credit Reporting Act, see 15 U.S.C.

§ 1681s-2(b), and there is a Fair Credit Billing Act, see 15 U.S.C. § 1666-1666j,

there is no “Fair Credit Act.” Next, the complaint fails to specifically identify

the alleged acts of misconduct by each of the defendants, and the Court will

not consider the documents that are submitted as attachments to the

complaint. Watterson v. Page, 987 F.2d 1, 3 (1st Cir.1993) (ordinarily a court


                                        5
 
may not consider any documents that are outside of the complaint, or not

expressly incorporated).

       If Grant wishes to pursue this action, she must file an amended

complaint in which she sets forth, with clarity, the alleged misconduct of each

defendant.   As an amended complaint completely replaces the original

complaint, see Connectu LLC v. Zuckerberg, 522 F.3d 82, 91 (1st Cir. 2008),

the plaintiff should repeat in the amended complaint any allegations in the

original complaint that she wishes to be part of the operative complaint.

                         PLAINTIFF’S EMERGENCY MOTION

      The Court will not construe Grant’s emergency motion as a request for

a preliminary injunction because preliminary injunctions may not be issued

without notice to the adverse party, and the complaint has not been served

on the defendants. See Fed. R. Civ. P. 65(a)(1). To the extent she seeks an

ex parte temporary restraining order, such relief may be sought pursuant to

Fed. R. Civ. P. 65(b).

      A temporary restraining order (“TRO”) is an order issued without

notice to the party to be enjoined that may last no more than 14 days. Fed R.

Civ. P. 65(b)(2). A TRO may issue without notice only if "specific facts in an

affidavit or a verified complaint clearly show that immediate and irreparable

injury, loss, or damage will result to the movant before the adverse party can


                                      6
 
be heard in opposition." Fed. R. Civ. P. 65(b)(1)(A). Even where a plaintiff

makes a showing of "immediate and irreparable" injury, the Court cannot

issue a TRO without notice to the adverse parties unless the plaintiff

"certifies in writing any efforts made to give notice and the reasons why it

should not be required." Fed. R. Civ. P. 65(b)(1)(B). The Court notes that

there is no certification in writing of any effort Grant has made to provide at

least informal notice to the defendants. See Fed. R. Civ P. 65(a)(1).

      In addition to notice to the adverse parties, motions for injunctive relief

must be accompanied by a memorandum in support addressing the four

requirements for injunctive relief: “(1) a substantial likelihood of success on

the merits, (2) a significant risk of irreparable harm if the injunction is

withheld, (3) a favorable balance of hardships, and (4) a fit (or lack of

friction) between the injunction and the public interest.” Nieves-Marquez v.

Puerto Rico, 353 F. 3d 108, 120 (1st Cir. 2003). In order to secure injunctive

relief, Grant must establish that she is likely to succeed on her claim.

      Because the Court finds that the Younger abstention and Rooker-

Feldman doctrines bar this Court’s jurisdiction, Grant has not shown a

reasonable likelihood of success on the merits. The Court does not need to

reach the other factors in determining whether to issue a temporary




                                       7
 
restraining order. Sindicato Puertorriqueno de Trabajadores v. Fortuno,

699 F.3d 1, 10 (1st Cir. 2012).

                                       ORDER

        ACCORDINGLY, for the reasons stated above, it is hereby ORDERED

that:

        (1)   The motion to proceed in forma pauperis is ALLOWED;

        (2)   The emergency motion is DENIED: and

        (3)   The plaintiff is directed to file an amended complaint. Failure

to comply with this directive within thirty-five (35) days of the date of this

Memorandum and Order will result in dismissal of this action.

                                     SO ORDERED.

                                      /s/ Richard G. Stearns
                                     UNITED STATES DISTRICT JUDGE 




                                        8
 
